FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 October 14, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 MATTHEW TAZIO REDMON; JUSTIN
 JOSEPH RUEB,

               Interested Parties - Appellants,
                                                     Nos. 10-1011 & 10-1037
 TERRANCE MARIONEAUX and                                  (D. Colorado)
 ROBERT DOTSON, on behalf of                      (D.C. No. 1:78-CV-01065-JLK)
 themselves and all others similarly situated,

               Plaintiffs,
          v.
 COLORADO STATE PENITENTIARY;
 WILLIAM WILSON, Superintendent of the
 Maximum Security Facility of the Colorado
 State Penitentiary; ALLEN AULT,
 Executive Director of the Department of
 Corrections; ALBERT URIE, Chairman of
 the Reclassification Committee,

               Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining appellants’ briefs and the appellate records, this panel has

determined unanimously that oral argument would not materially assist in the

determination of these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). These cases are therefore ordered submitted without oral argument.

      Matthew Redmon and Justin Rueb, Colorado state prisoners proceeding pro

se, filed substantively identical motions to intervene in and enforce a consent

decree entered by the United States District Court for the District of Colorado in

1981. 1 The district court denied Redmon and Rueb’s various motions, noting the

case had been closed in 1990. The district court further noted that the order of

closure had specifically indicated closure of the case would not prejudice the

parties because closure “would allow inmates to seek judicial remedies on their

own in state or federal court without having to go through [class] counsel or the

time-consuming administrative proceedings” set out in the consent decree.

Accordingly, the district court concluded the appropriate course was for Redmon

and Rueb to commence individual civil rights actions on their own behalf.

      Redmon and Rueb seek permission to proceed on appeal in forma pauperis.

This court has jurisdiction pursuant to 28 U.S.C. § 1291. For those reasons stated

by the district court, we conclude both Redmon and Rueb’s appeals are frivolous.


      1
       The consent decree flowed out of class action litigation instituted by
Colorado state inmates alleging they had been placed in punitive and
administrative segregation without due process. See generally Marioneaux v.
Colo. State Penitentiary, 465 F. Supp. 1245 (D. Colo. 1979).

                                         -2-
Accordingly, we hereby DISMISS these appeals. 28 U.S.C. § 1915(e)(2)(b)(i)

(providing that “[n]otwithstanding any filing fee, or any portion thereof, that may

have been paid, the court shall dismiss the case at any time if the court determines

. . . the . . . appeal is frivolous or malicious”). We deny the pending motions to

proceed in forma pauperis and order Redmon and Reub to pay the full appellate

filing fees. All other pending motions are denied as moot.



                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-